DETAILED ACTION

Allowable Subject Matter
Claims 25, 27-33, 35-45, 47 and 48 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant incorporated the allowable subject matter of dependent claims 34 and 36 into independent form. Below is a re-statement discussing allowability.
The closest prior art is cited in the previous office actions, in particular Strandberg (WO 2014/128261) and Hao et al (CN 102151481). Hao has been relied upon for its teachings regarding control of the preparation reservoir. Hao, however, does not disclose or suggest the preparation reservoir comprising temperature transmitter means to measure temperature inside the preparation reservoir and water addition control means configured to control the water addition means to add water into the preparation reservoir in case the temperature transmitter means measure a temperature of the slurry that increases above a pre-set temperature limit (claims 25 and 43). Hao discloses water addition control means (see p. 2, penultimate paragraph).  However, the reference does not disclose measuring temperature in the slurry preparation reservoir nor any indication as to why such a measurement would be of value to the system. Accordingly, the claimed temperature transmitter and its relationship with controlling the addition of water to the reservoir is a feature which is considered to be patentable over the prior art.
Similarly, with regards to claim 48, Hao does not disclose pressure transmitter means which indicate the actual level of magnesium hydroxide slurry in the reservoir and agitation control means that are configured to control the agitation means to continuously agitate the magnesium hydroxide slurry as long as the pressure transmitter indicates that the level of the slurry is above a predetermined minimum level. While Hao discloses a float type level gauge and control of the agitator (see p. 2, penultimate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Renee Robinson/Primary Examiner, Art Unit 1772